Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-12, and 16-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tucker (US2015/0320259), which shows all of the claimed limitations.  Tucker shows: 
1. (Original) A direct-current solid-fuel grill comprising: a direct-current power source 72; a direct-current motor 38 receiving power from the direct-current power source (para. 0017); a solid-fuel grill component 36,76 configured to be driven by the direct-current motor (para. 0013,0018); and a direct-current controller 40 in communication with the direct-current motor (para. 0013,0017,0018), wherein the direct- current controller is configured to provide at least: a first signal to the direct-current motor causing the solid-fuel grill component to actuate at a first velocity, and a second signal to the direct-current motor causing the solid-fuel grill component to actuate at a second velocity (para. 0024; while Tucker does not specifically recite two speeds, such is inherent as on and off will result in two different speeds).  
2. (Original) The direct-current solid-fuel grill of claim 1, wherein the solid-fuel grill component comprises a blower (para. 0018).  
3. (Original) The direct-current solid-fuel grill of claim 1, wherein the solid-fuel grill component comprises a solid-fuel auger (para. 0013).  
6. (Currently amended) The direct-current solid-fuel grill of claim 1, wherein the direct-current power source comprises a removable battery (inherent).  
7. (Original) The direct-current solid-fuel grill of claim 1, wherein the direct-current controller comprises a microprocessor (para. 0024).  
8. (Original) The method of claim 1, wherein the direct-current controller comprises a voltage controller (para. 0017).  
9. (Original) The direct-current solid-fuel grill of claim 1, wherein the direct-current controller identifies operating characteristics of the solid-fuel grill component (para. 0013,0017,0018,0024).  
10. (Original) A method for operating a direct-current solid-fuel grill, the method comprising: receiving, at a direct-current motor, power from a direct-current power source; receiving, from a direct-current controller, a first signal to actuate the direct-current motor, wherein the first signal causes the direct-current motor to actuate at a first velocity; driving, with the direct-current motor, a solid-fuel grill component at the first velocity; receiving, from the direct-current controller, a second signal to actuate the direct-current motor, wherein the second signal causes the direct-current motor to actuate at a second velocity; and driving, with the direct-current motor, the solid-fuel grill component at the second velocity (see previous claims).  
11. (Original) The method of claim 10, wherein the solid-fuel grill component comprises a blower (see previous claims).  
12. (Original) The method of claim 10, wherein the solid-fuel grill component comprises a solid-fuel auger (see previous claims).  
16. (Currently amended) The method of claim 10, wherein the direct-current power source comprises a removable battery (see previous claims).  
17. (Original) The method of claim 10, wherein the direct-current controller comprises a microprocessor (see previous claims).  
18. (Original) The method of claim 10, wherein the direct-current controller comprises a voltage controller (para. 0017).  
19. (Original) The method of claim 10, wherein the direct-current controller identifies operating characteristics of the solid-fuel grill component (see previous claims).  
20. (Currently amended) A direct-current solid-fuel grill comprising: a direct-current power source; a first direct-current motor receiving power from the direct-current power source; a solid-fuel auger configured to be actuated by the first direct-current motor; and a second direct-current motor receiving power from the direct-current power source; a blower configured to be actuated by the first direct-current motor; and a direct-current controller in communication with at least one of the first direct-current motor or the second(see previous claims).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (US2015/0320259) in view of Neier (US2012/0008457).  
Tucker discloses substantially all of the claimed limitations as described above, but fails to explicitly teach the auger being reversible.
Neier, in the same or related field of endeavor, teaches that it is known in the art to provide a reversible auger 106 (Abstract; fig. 3).
Neier teaches that such an arrangement provides for resolving jams (Abstract).
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the auger arrangement as taught by Neier into the invention disclosed by Tucker, so as to provide for resolving jams.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (US2015/0320259).  
Tucker discloses substantially all of the claimed limitations as described above, but fails to explicitly teach the power source comprising a solar panel.
Official Notice is given that the use of solar panels to provide an electric power source is old and well known in the art.  
Such an arrangement has the clear and obvious benefit of providing for a clean source of electric power.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate solar panels into the invention disclosed by Tucker, so as to provide for a clean source of electric power.

	
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

August 18, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762